Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 13, 2022 has been entered. Claims 1-10 remain pending in the application.  
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 5, ‘and a thermoplastic’ should read “a thermoplastic”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Olez et al. (US 4,863,330), further in view of Ritchie et al. (US 5,753,164).
Regarding claim 1, Olez discloses that, as illustrated in Figs. 4a-4e, Figs. 5-6, Figs. 8a-8b, a compression-molding method for forming a feature in a part, the compression molding method comprising:
placing an assemblage (as shown in Fig. 4a) of fiber-bundle-based preforms (Fig. 4a, item 58) in a mold cavity (Fig. 8a, item 56; col. 6, lines 38-49), wherein the assemblage is arranged to achieve a first non-random fiber alignment (as shown in Fig. 4a; col. 3, lines 26-35) throughout a part being molded, each fiber-bundle-based preform comprising fiber and a thermoplastic resin (col. 2, lines 56-57; col. 6, lines 26-37);
fully consolidating the fiber-bundle-based preforms in the assemblage by the application of heat and pressure, thereby attaining a soak phase of the compression moldling process, and wherein the first non-random fiber alignment is achieved (as shown in Figs. 5-7; col. 5, 53-65);
cooling the fiber and resin, wherein the first position of the first structure is maintained (as shown in Fig. 4f) until a temperature of the resin drops below a glass transition temperature thereof (col. 9, lines 59-65).   
However, Olez does not explicitly disclose altering the first non-random fiber alignment to a second non-random fiber alignment by moving a first structure. In the same field of endeavor, compression molding unit, Ritchie discloses that, as illustrated in Figs. 18A to 18C, altering, during the soak phase, the first non-random fiber alignment (as shown in Fig. 18A) to a second non-random fiber alignment (as shown in Fig. 18B or 18C) at a first location by moving a first structure (as shown in Fig. 18C) either (col. 13, lines 7-14):
(a) into the mold cavity to a first position to form, in the part, a first feature (the feature of the part on the top of the platform 280 changing from Fig. 18A to Fig. 18C) that bulge inward, or
(b) away from the mold cavity to a second position to form, in the part, a second feature (the feature of the part at two ends of the charge 236 from Fig. 18A to Fig. 18C) that bulge outward; and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Olez to incorporate the teachings of Ritchie to provide that altering the first non-random fiber alignment to a second non-random fiber alignment by moving a first structure. One would have been motivated to enable the molding of fiber reinforced plastic components of relatively high degrees of complexity without the strength of the resulting product being compromised because of deterioration of the fibers during the molding process, as recognized by Ritchie (col. 2, lines 9-14).
Regarding claim 2, Olez does not disclose the altering comprises inducing a pressure gradient by moving the first structure. Ritchie discloses that, as illustrated in Figs. 18A-18C, in the method the altering (the moving of the platform 280) comprises inducing a pressure gradient (in flow of the charge 236) by moving the first structure (as shown from Fig. 18A to Fig. 18C).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Olez to incorporate the teachings of Ritchie to provide that the altering comprises inducing a pressure gradient by moving the first structure. Doing so would be possible to enable the molding of fiber reinforced plastic components of relatively high degrees of complexity without the strength of the resulting product being compromised because of deterioration of the fibers during the molding process remains wanting, as recognized by Ritchie (col. 2, lines 9-14).
Regarding claims 3-4, Olez does not disclose altering the first non-random fiber alignment to a third non-random fiber alignment by moving a second structure. Ritchie discloses that the method comprising altering, during the soak phase, the first nonrandom fiber alignment to a third non-alignment (as shown in Fig. 19) at a second location by moving a second structure (as shown in Fig. 19) either:
(a) into the mold cavity to a third position to form, in the part, a third feature (the feature of the part on the top of the platform 280 changing) that bulge inward, or
(b) away from the mold cavity to a fourth position to form, in the part, a fourth feature (the feature of the part at two ends of the cavity 289 with assistance from the lifter 300 and the slide 302) that bulge outward.
Ritchie discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the features in the part, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the features in the part for the purpose of fabricating the complex features in the part. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Olez to incorporate the teachings of Ritchie to provide that altering the first non-random fiber alignment to a third non-random fiber alignment by moving a second structure. One would have been motivated to make the combination to enable the molding of fiber reinforced plastic components of relatively high degrees of complexity without the strength of the resulting product being compromised because of deterioration of the fibers during the molding process, as recognized by Ritchie (col. 2, lines 9-14).
Regarding claim 5, Olez discloses that, as illustrated in Fig. 8a, in the method moving the first structure (Fig. 4b) away from the mold cavity comprises adding fiber-bundle-based preforms (Fig. 4a) to the mold cavity.
Regarding claim 6, Olez does not disclose controlling timing of the movement of the first structure. Ritchie discloses that, as illustrated in Fig. 10, the charge shuttle unit 208 includes a pair of twin transfer shuttles 238. The twin transfer shuttles 238 allow for charge loading of one while the other one is in the molding cycle (col. 9, lines 31-33).  The platform 280 is driven by a platform driver 282 (col. 10, line 14). In other words, in one molding cycle, Ritchie discloses that altering the first non-random fiber alignment (controlled by the platform driver 282) comprises using process-control logic to control timing of the movement of the first structure.   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Olez to incorporate the teachings of Ritchie to provide that controlling timing of the movement of the first structure by process-control logic. Doing so would be possible to reduce cycle time, as recognized by Ritchie (col. 4, lines 3-5).     
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Olez and Ritchie et al. (US 5,753,164) as applied to claim 1 above, further in view of Prause et al. (US 2016/0354982).
Regarding claim 7, the combination discloses that, in the method altering the first non-random fiber alignment comprises controlling timing of the movement of the first structure via pressure in the mold cavity. However, the combination does not disclose movement of a spring is triggered by a threshold amount of the pressure and movement of the spring results in movement of the first structure. In the same field of endeavor, forming contoured composite laminates, Prause discloses that, as illustrated in Fig. 26, another embodiment of the forming head 64 in which clamping of the ply 82 (the first non-random fiber alignment) to the cap section 76 is performed by a spring-loaded clamping member 124 having a clamping surface 128 that is approximately the same width as the cap section 76 ([0077], lines 1-5). When continued downward movement of the forming head compresses the spring 126, which in turn loads the clamping member 124 against the ply 82 and the cap section 76. As the tube 96 continues its downward movement, the fingers 100 sweep the ply 82 over the web section 78 ([0078], lines 1-5). Thus, Prause discloses that, movement of a spring is triggered by a threshold amount of the pressure and movement of the spring results in movement of the first structure (the ply 82).    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Prause to provide that movement of a spring is triggered by a threshold amount of the pressure and movement of the spring results in movement of the first structure. Doing so would be possible to provide a simple mechanism to alter the pressing/clamping process.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Olez et al. (US 4,863,330), further in view of Ritchie et al. (US 5,753,164).
Regarding claims 8-9, Olez discloses that, as illustrated in Figs. 1A-1C and Fig. 6, a compression-molding method for forming a feature in a part, the compression molding method comprising:
placing an assemblage (as shown in Fig. 4a) of fiber-bundle-based preforms (Fig. 4a, item 58) in a mold cavity (Fig. 8a, item 56; col. 6, lines 38-49), wherein the assemblage is arranged to achieve a first non-random fiber alignment (as shown in Fig. 4a; col. 3, lines 26-35) throughout a part being molded, each fiber-bundle-based preform comprising fiber and resin (col. 6, lines 26-37);
fully consolidating the fiber-bundle-based preforms in the assemblage by the application of heat and pressure, thereby attaining a soak phase of the compression moldling process, and wherein the first non-random fiber alignment is achieved (as shown in Figs. 5-7; col. 5, 53-65);
However, Olez does not disclose inducing the first non-random fiber alignment to a second non-random fiber alignment by moving a first structure. Ritchie discloses that, as illustrated in Figs. 18A to 18C,  
inducing, during the soak phase, a pressure gradient (as shown from Fig. 18A to Fig. 18C) at a first location in the mold cavity, wherein the pressure gradient alters the first non-random fiber alignment (as shown in Fig. 18A) to a second non-random fiber alignment (as shown in Fig. 18C) at the first location.
Further, Ritchie discloses that, in the method inducing the pressure gradient at the first location comprises actuating (by the platform 280 driven by the driver 282) the first structure to move either:  
(a) into the mold cavity to a first position to form, in the part, a first feature (the feature of the part on the top of the platform 280 changing from Fig. 18A to Fig. 18C) that bulge inward, or
(b) away from the mold cavity to a second position to form, in the part, a second feature (the feature of the part at two ends of the charge 236 from Fig. 18A to Fig. 18C) that bulge outward.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Olez to incorporate the teachings of Ritchie to provide that altering the first non-random fiber alignment to a second non-random fiber alignment by moving a first structure. One would have been motivated to enable the molding of fiber reinforced plastic components of relatively high degrees of complexity without the strength of the resulting product being compromised because of deterioration of the fibers during the molding process, as recognized by Ritchie (col. 2, lines 9-14).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Olez and Ritchie et al. (US 5,753,164) as applied to claim 9 above, further in view of Prause et al. (US 2016/0354982).
Regarding claim 10, Ritchie in the combination does not explicitly disclose the driver 282 is a linear actuator. Prause discloses, as illustrated in Figs. 46 and 47, a pair of spaced apart, linear actuators 318 such as double acting pneumatic cylinders.
The claimed linear actuator to drive the platform is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with forming a first structure comes from Prause itself.  
Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered. 
Regarding arguments in claim 1 that the plurality of strips 38 are strips of tape, and do not meet the definition of “fiber-bundle-based preform”, it is not persuasive. As illustrated in attached annotated Figure I below, each fibers 12 (col. 4, line 34 (high strength fibers 12)) comprises one bundle having three dimensions (as shown in attached annotated Figure I) and each strip 38 involves a plurality of bundles.  
Regarding arguments in claim 1 that the blank 58 of Olez is not arranged to achieve a first non-random fiber alignment throughout the part and it is simply an overwrap and there is no alteration of this form to change a portion of its fiber alignment to “a second non-random fiber alignment” via the movement of a first structure, it is not persuasive. The three pieces of the strips 38 in Fig. 4a is the first step to form a first structure (for example, as shown in Fig. 4b) to fabricate a composite screw 10 as shown in Fig. 4f. As shown in Figs. 4a and 4b, fibers (bundle) 12 are arranged to achieve a first non-random fiber alignment and then there are movements of the fibers bundle 12 to form a second non-random fiber alignment (for example, as shown in Fig. 7) to impart the final product as shown in Fig. 4f. From Figs. 4a to 4f, Olez just does not explicitly disclose altering the first non-random fiber alignment to a second non-random fiber alignment by moving a first structure.

    PNG
    media_image1.png
    528
    410
    media_image1.png
    Greyscale

Figure I (based on Figs. 4a and 4b in the teachings of Olez)
	Regarding arguments in claim 1 that Ritchie does not disclose a compression molding process, it is not persuasive. As illustrated in Fig. 11, the preform 224 (as shown in Fig. 10A) is transferred onto the top of the vertically movable platform 280 then push into the cavity formed by the dies 274 and 276. Fitted to the lower side of the movable horizontal member 270 is a heated upper die 274. Fitted to the upper side of the lower fixed horizontal member 266 is a heated lower die 276 (col. 9, lines 59-62). These descriptions define a typical compression molding process. Even the molding unit 210 includes provisions for a vacuum chamber to be temporarily formed around the mold cavity (col. 10, lines 19-20). That only provides an extra pressure gradient to facilitate the forming of the final product (for example, the fender 304 shown in Figs. 21 and 22) in the compression molding process.
	Regarding arguments in claim 1 that Ritchie " does not disclose or suggest altering a first non-random fiber alignment to a second non-random fiber alignment, by moving a structure (or, for that matter, by any other means); " Ritchie's feedstock (charge) is slabs of randomly oriented fibers; -8-Serial No. 17/008,187 3181-022us1" Ritchie does not disclose moving a structure into the mold cavity to affect a change in (non-existent) fiber alignment; " Ritchie does not disclose moving a structure away from the mold cavity to affect a change in fiber alignment; and " Ritchie does not disclose the formation an inward bulge or an outward bulge or any shape other than what is defined by the shape of the mold cavity”, these are not persuasive.
As shown in Fig. 18A, 18B and 18C, the movement of the platform 280 changes the first non-random fiber alignment (as shown in Fig. 18A) to a second non-random fiber alignment (as shown in Fig. 18B or 18C).
 Olez already addresses the non-random fiber alignment bundle/preform/assemblage. The Examiner does not rely on Ritchie to disclose that feature. However, it is noticed that, as shown in Figs. 18A, 18B and 18C, Ritchie discloses that fibers 236, however, remain roughly parallel with the upper and lower mold surfaces defining the cavity 289 or as clearly seen in Fig. 18B (col. 12, lines 36-38).
As illustrated in attached annotated Figure II (see below), Ritchie discloses the original shape of the preform (label of initial shape of preform or assemblage) in the cavity 289. After the movement of the platform 280, the alignment change of fibers 236 has been shown (label of alignment change of fibers due to moving of platform 280). Comparing the original shape of the assemblage with its final shape (as shown in Fig. 18C), due to the movement of the platform 280, the outward bulge (label of outward bulge) and the inward bulge (label of inward bulge) are created.
  

    PNG
    media_image2.png
    961
    724
    media_image2.png
    Greyscale

Figure II (based on Figs. 18A, 18B and 18C in the teachings of Ritchie)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742